Order filed February 26, 2015




                                     In The

                    Fourteenth Court of Appeals_
                           NO. 14-14-00411-CV
                        PAMELA WALKER, Appellant

                                       V.

            SUZANNE SCOPEL AND JUSTIN SCOPEL, Appellee

                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 12-DCV-200283

                                    ORDER

      Appellant’s brief was due February 6, 2015. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before March 30, 2015,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                     PER CURIAM